DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.



Claims Status
Claims 9 and 25 have been amended.
Claims 1-8 and 11-18 were previously canceled.
Claim 34 has been newly added.
Claims 9-10 and 19-34 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s amendments, filed 2/28/2022, have obviated the need for the rejections under 35 USC 112(a) and 35 USC 112(b).  The rejections under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.


Reasons for Allowance

Claims 9-10 and 19-34 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. The claims are allowable as follows:
While cited art teaches a system comprising a server comprising a first microprocessor, a first memory storing first computer executable instructions for execution by the first microprocessor, and a first communications interface to connect the server to a communications network; wherein the first computer executable instructions when executed by the first microprocessor configure the server to: host a social media application; receive from a user first data uploaded by the user from an electronic device associated with the user connected to the communications network, the first data relating to one or more electronic receipts relating to the purchase of a plurality of assets; store within a database associated with an identity of the user asset information relating to the plurality of assets purchased by the user identified within the one or more electronic receipts; receive from the user second data relating to a webpage to which they wish to post content; receive from the user third data relating to content to be posted to the webpage; automatically establish a manufacturer associated with the website to which the content is to be posted and determine whether the manufacturer is the manufacturer of an asset for which an entry exists within the database in dependence upon only the first data; wherein upon a positive determination the server transmits the content to the webpage together with an indication that the user posting the content is a verified purchaser of an asset made by the manufacturer; upon a negative determination the server transmits only the content to the webpage; the webpage upon rendering the content to the third party displays a visual marker in association with the rendered content that the user posting the content is a verified purchaser of an asset made by the manufacturer, the visual marker being displayed when the indication is present; no relevant prior art teaches the first data uploaded from the electronic device was extracted from each electronic receipt of the one or more electronic receipts is a description of those assets of the plurality of assets acquired with that electronic receipt of the plurality of receipts and is independent of any unique identifier of at least one of: the electronic receipt of the plurality of receipts generated by a retailer issuing that electronic receipt of the plurality of receipts; and the manufacturer associated with the website to which the content is to be posted.

PTO 892-U, “Detecting Crowdsourced Spam Reviews in Social Media” describes purchase verification, but does not teach first data uploaded from the electronic device was extracted from each electronic receipt of the one or more electronic receipts is a description of those assets of the plurality of assets acquired with that electronic receipt of the plurality of receipts and is independent of any unique identifier. Therefore, NPL Reference does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684